Case 1:02-cr-00093-DCB-JMR Document 293 Filed 07/29/20 Page1of1

AO 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2) Page | of 2 (Page 2 Not for Public Disclosure)

UNITED STATES DISTRICT COURT

for the

Southern District of Mississippi

United States of America
Vv

JESSE M. SKINNER 1:02cr93DCB-JMR-001

 

 

 

)

)

) Case No:

) USM No: 35713-019
Date of Original Judgment: 01/14/2004 )
Date of Previous Amended Judgment: 12/14/2015 ) Mike Scott / Be
(Use Date of Last Amended Judgment if Any) Defendant's Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(2)

Upon motion of the defendant [] the Director of the Bureau of Prisons [] the court under 18 U.S.C.

§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
[V]DENIED. LJGRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of months is reduced to
(See Page 2 for additional parts. Complete Parts I and IT of Page 2 when motion is granted)

 

Except as otherwise provided, all provisions of the judgment dated 12/14/2015 shall remain in effect.
IT ISSO ORDERED.

Order Date: 07/29/20 20 eng, botte

 

 

Judge's signature

Effective Date: The Honorable David C. Bramlette Ill, Senior U.S. District Judge

 

(if different from order date) Printed name and title
